
	
		I
		112th CONGRESS
		1st Session
		H. R. 3426
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2011
			Mr. Connolly of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  require the closure of oil storage and processing facilities that have spilled
		  oil multiple times near residential neighborhoods, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Neighborhoods from Oil
			 Pollution Act of 2011.
		2.Oil storage and
			 processing facilitiesSection
			 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321) is amended by
			 adding at the end the following:
			
				(s)Oil storage and
				processing facilities
					(1)ClosureNot later than 6 months after the date of
				enactment of the Protecting Neighborhoods from Oil Pollution Act of 2011, the
				Administrator shall issue final regulations requiring an owner or operator of
				an oil storage or processing facility to permanently close the oil storage or
				processing facility if one or both of the following conditions apply:
						(A)The oil storage or processing facility is
				located within 1 mile of 100 or more residential units, and 2 or more covered
				discharges occur at the oil storage or processing facility within any 10-year
				period.
						(B)The oil storage or processing facility is
				the source of groundwater contamination affecting 100 or more residential
				units.
						(2)RegulationsThe
				Administrator shall include in regulations issued under paragraph (1) the
				following:
						(A)A definition of
				the term permanently close, to include requirements that—
							(i)all liquid and sludge are removed from each
				container and connecting line associated with the oil storage or processing
				facility;
							(ii)all connecting lines and piping associated
				with the oil storage or processing facility are disconnected from each such
				container and blanked off, all valves (except for ventilation valves) are
				closed and locked, and conspicuous signs are posted on each such container
				stating that it is a permanently closed container and noting the date of
				closure; and
							(iii)all other
				applicable Federal laws and regulations are followed with respect to clean up
				and remediation of any other contamination at, or originating from, the oil
				storage or processing facility.
							(B)Any additional closure and post-closure
				requirements the Administrator determines appropriate.
						(C)A requirement that closure of an oil
				storage or processing facility be completed by one of the following deadlines,
				as applicable:
							(i)Not later than 1 year after the date of
				enactment of the Protecting Neighborhoods from Oil Pollution Act of 2011, in
				the case of an oil storage or processing facility at which 2 or more covered
				discharges have occurred on or before such date of enactment.
							(ii)Not later than 1 year after the date on
				which a second covered discharge occurs at the oil storage or processing
				facility within any 10-year period, in the case of any oil storage or
				processing facility not described in clause (i).
							(iii)Not later than 1 year after the date on
				which the Administrator determines that the oil storage or processing facility
				is the source of groundwater contamination affecting 100 or more residential
				units.
							(D)Any other
				requirements the Administrator determines appropriate.
						(3)Prohibited
				exemptionsThe Administrator
				may not include in regulations issued under paragraph (1) exemptions to any of
				the requirements of this subsection for covered discharges resulting from an
				act of God, an act of war, or negligence on the part of the United States
				Government.
					(4)Waiver and
				extension authorityThe Administrator may waive the requirement
				for closure of an oil storage or processing facility under this subsection, or
				grant an extension of the deadline for such closure, if the Administrator
				determines that the owner or operator of the facility has taken or is taking
				all practicable steps to remediate the condition requiring closure under
				paragraph (1).
					(5)Health and
				welfare authorityA condition
				requiring closure under paragraph (1) shall be considered to be—
						(A)a substantial
				threat to the public health or welfare of the United States for the purposes of
				subsections (c) and (e); and
						(B)an imminent and substantial endangerment to
				the health of persons or to the welfare of persons for the purposes of section
				504.
						(6)DefinitionsFor the purposes of this subsection, the
				following definitions apply:
						(A)Covered
				dischargeThe term covered discharge means a
				discharge of oil greater than 40 gallons from any source.
						(B)Oil storage or
				processing facilityThe term
				oil storage or processing facility means any structure, group of
				structures, equipment, or device, including any associated property, that is
				used for producing, storing, handling, transferring, processing, or
				transporting oil.
						(7)Rule of
				constructionNothing in this subsection shall be construed to
				restrict any other Federal or State authority regarding the remediation of, or
				other response to, a covered
				discharge.
					.
		
